Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Notice of Allowance is in response to Applicant’s file of 02/22/2022.
Claims 1-6 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a heat sink that includes a first surface including an attachment area to which a heating element is attached,…a plurality of first grooves extending in a horizontal direction are formed below the attachment area in the first surface, the first grooves are provided spaced apart from each other in the vertical direction, an inner wall of each of the first grooves includes a groove top surface and a groove bottom surface spaced below the groove top surface, a length of each of the first grooves in the horizontal direction is shorter than a length of the first surface in the horizontal direction, a plurality of walls are formed on the first surface and project from the first surface, the walls are provided spaced apart from each other in the vertical direction, each of the walls includes a first wall extending in the horizontal direction and second walls that are respectively connected to both end portions of the first wall in the horizontal direction and are inclined upward as the second walls extend away from the first wall in the horizontal direction, and when the heat sink is installed such that the first side of the first surface extends in the vertical direction, the first grooves and the walls are disposed such that the first wall is located in a lower portion of an opening edge of a corresponding one of the first grooves and the second walls are located in lateral portions of an opening edge of a corresponding one of the first grooves.”
The closest prior art of record (JP 2006-249918 to Kazunori, Machine Translation attached) discloses a heat sink that includes a first surface including an attachment area to which a heating element is attached, and a groove extending in a horizontal direction being formed below the attachment area (when the device is arranged vertically) in the first surface, as claimed, but does not disclose a length of each of the first grooves in the horizontal direction being shorter than a length of the first surface in the horizontal direction and a plurality of walls being formed on the first surface and projecting from the first surface, the walls being provided spaced apart from each other in the vertical direction, each of the walls including a first wall extending in the horizontal direction and second walls that are respectively connected to both end portions of the first wall in the horizontal direction and being inclined upward as the second walls extend away from the first wall in the horizontal direction. Although it is known to provide a groove arranged bellow an attachment area to which a heating element is attached in heat sinks arrangements for electronics (and it would have been obvious to merely duplicate the number of grooves arranged on the first surface of the heat sink to optimize collecting oil from the thermal interface material), as is the case of Kazunori, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate first and second walls of the grooves being formed and projecting from the first surface while a length of each of the first grooves in the horizontal direction being shorter than a length of the first surface in the same horizontal direction. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	
	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763